Case 1:05-cr-00202-JGK Document 127-1 Filed 08/27/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA Nolle Prosequi
(Of Prior Felony Information)
v.
05 Cr. 202 (JGK)
DANIEL EGIPCIACO,

Defendant.

 

 

1, The filing of this nolle prosequi will dispose of the Prior Felony Information, filed on
September 30, 2005, against defendant DANIEL EGIPCIACO.

2, On September 30, 2005, Prior Felony Information 05 Cr. 202 (JGK) was filed, notifying
the defendant of applicable enhanced penalties, pursuant to Title 21, United States Code, Sections
851 and 841(b)(1)(A), arising out of his prior conviction, on or about April 17, 2003, in New York
State Supreme Court, New York County, of Attempted Criminal Possession of a Controlled
Substance in the Third Degree, a felony, in violation of New York Penal Law §§ 110 and 220.16,
for which he received a sentence of five years’ probation.

3 Based on a review of the nature and circumstances of the offense and the history and
characteristics of the defendant, among other factors, the Government has concluded that imposing
the enhanced penalties prescribed by Title 21, United States Code, Sections 851 and 841(b)(1)(A)

would not be in the interests of justice.

 

 

DOCUMENT —
ELECTRONICALLY FILED |
DOC #:
DATE FILED: 7/2/14 _

 

 

 

 

 

 

 

 
Case 1:05-cr-00202-JGK Document 127-1 Filed 08/27/19 Page 2 of 3

4. In light of the foregoing, I recommend that an order of nollle prosequi be filed as to

defendant DANIEL EGIPCIACO with respect to Prior Felony Information 05 Cr. 202 (JGK), filed

Andrew 8S, Dember
Assistant United States Attorney
Telephone: (212) 637-2563

September 30, 2005 (Docket Number 49).

Dated: New York, New York
AugustZ, 2019
Case 1:05-cr-00202-JGK Document 127-1 Filed 08/27/19 Page 3 of 3

Upon the foregoing recommendation, I hereby direct, with leave of the Court, that an order
of nolle prosequi be filed as to defendant DANIEL EGIPCIACO with respect to Prior Felony

Information 05 Cr. 202 (JGK), filed September 30, 2005 (Docket Number 49).

ALM Dna.

GEOFFREY 8. BERMAN
United States Attorney
Southern District of New York

Dated: New York, New York
August 292019

SO ORDERED: f- |
Ox, Go Mk
fiong rable John G. Koeltl
ited States District Judge
Southern District of New York

 

Dated: New York, New York
Adigust $2619 ;
Gg

Septet 1, 201 F
